Citation Nr: 0615148	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for multiple sclerosis 
with optic neuritis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for lupoid sclerosis, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1983 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In a November 2003 rating decision, the RO continued 
the rating of 30 percent for multiple sclerosis with optic 
neuritis.  In Mach 2005, the RO increased the rating for 
lupoid sclerosis from 10 to 60 percent.  As that award was 
not a complete grant of benefits, the issue remains in 
appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Multiple sclerosis is manifested by constant fatigue, 
joint pain, vertigo, and impairment of the veteran's 
extremities, but residuals of the condition, including optic 
neuritis, do not create any significant disability. 

3.  The veteran experienced two exacerbations of lupoid 
sclerosis symptomatology in 2004, but exacerbations do not 
produce severe impairment of the veteran's health and there 
is no evidence of significant residuals.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for 
multiple sclerosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 
8018 (2005).

2.  Criteria for a rating in excess of 60 percent for lupoid 
sclerosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16 4.88b, Diagnostic Code 6350 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

In a letter dated in September 2003, VA notified the veteran 
of the information and evidence needed to demonstrate 
entitlement to an increased rating for multiple sclerosis and 
lupus, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information related to her claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  Because the 
issues in this case are increased ratings for multiple 
sclerosis and lupus, the Board finds that the appellant was 
effectively notified of the information and evidence 
necessary to substantiate and complete her claims.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran 
initial VCAA notice in September 2003, prior to the November 
2003 AOJ decision denying increased ratings for multiple 
sclerosis and lupoid sclerosis.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
her specialized examinations, and affording her an 
opportunity to testify before an RO hearing officer and/or 
the Board, even though she declined to do so.  All known and 
available records relevant to the issue on appeal were 
obtained and are associated with the veteran's claims file, 
and the veteran does not contend otherwise.  Therefore, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The veteran alleges that her condition is progressively 
worsening and is manifested by more frequent and debilitating 
exacerbations.  She avers that she constantly experiences 
fatigue, myalgias, dizziness, migrating joint pain, blurred 
vision, and facial numbness.  She also claims intermittently 
to experience arrhythmia, chest pain, lightheadedness, 
disequilibrium, tinnitus, difficulty swallowing, left eye 
pain, trigger fingers, memory deficits, difficulty sleeping, 
and bladder and bowel problems.  She avers that her condition 
occasionally causes patches of burning sensation as well as 
clumsiness, weakness, and decreased sensitivity of her 
extremities.  She maintains that she has experienced left leg 
numbness since August 2002, and she states that this 
impairment, accompanied by left leg pain and dragging, 
affects her gait and makes it difficult to walk.  She alleges 
that she frequently experiences severe pain, swelling, 
stiffness, and weakness of her hands and wrists.  She asserts 
that she experiences increased neuromuscular weakness, 
clumsiness, and fatigue when exposed to sunlight, and she 
declares that she periodically develops facial skin lesions 
on her left cheek after sun exposure.

The veteran has a complex medical condition, and physicians 
have not established a conclusive diagnosis.  Physicians have 
diagnosed multiple sclerosis, lupus sclerosis, connective 
tissue disease, acquired hypogammaglobulinemia due to lupus, 
systemic lupus, right thoracic outlet syndrome, and 
myofascial pain syndrome.  Magnetic resonance imaging (MRI) 
of the veteran's brain performed during various examinations 
revealed stable, non-enhancing lesions. 

In September 2001, the veteran sought treatment for 
asymptomatic lesions on her hip.  Jennifer C. Fong, M.D., 
diagnosed osteoma cutis.  The veteran also complained of 
intermittent redness and scaling across her cheeks, and Dr. 
Fong diagnosed seborrheic dermatitis with telangiectasis.  In 
April 2002, Dr. Fong treated the veteran for an irritated 
lesion on her back, diagnosed as seborrheic keratoses.  

During treatment at a VA medical center in May 2002, the 
veteran complained of fatigue and intermittent left leg and 
hand sensory and motor abnormalities, but she denied any 
other significant symptomatology.  She had full range of 
motion and a smooth gait as well as normal strength, 
sensation, reflexes, and motor responses.  The veteran stated 
that she exercised regularly.  A VA physician opined that 
treatment for thoracic outlet syndrome prevented 
exacerbations of lupus and multiple sclerosis.  The physician 
noted that the veteran had a history of optic neuritis, but 
he found that the condition had resolved within five years of 
its initial manifestation.  There was no evidence of pupil 
abnormalities, nystagmus, or muscular defect.

In May 2002, the veteran stated that she was experiencing 
episodes of radiating chest pain two or three times a week.  
A VA physician noted that echocardiogram, electrocardiogram, 
and treadmill testing performed in 1999 were negative, and 
the physician found it unlikely that the veteran had angina 
or myocardial ischemia.  The physician stated that the 
veteran's symptoms were probably not related to autoimmune 
etiology. 

In July 2002, the veteran experienced a severe flare-up of 
symptoms.  She complained of depression, palpitation, 
difficulty sleeping, weight loss, fatigue, myalgias, vertigo, 
disequilibrium, weakness, tremulousness, impaired 
coordination, and decreased sensation.  She exhibited 
cerebellar and neurologic symptoms including paresthesias 
along the left sciatic nerve distribution, decreased 
sensation of the feet, and a decline in rapid movement.  She 
had severe ataxia and could not walk without assistance.  

In September 2002, Kenneth Nakamo, M.D., noted that 
hyperbaric treatment resulted in continued improvement of 
pupil symmetry, nystagmus, equilibrium, strength, gait, 
sensation, and upper hand movements.  Examinations in August 
and September 2002 were normal aside from evidence of a 
minimal loss of sensation of the left foot and a slight 
decline of rapid movements.  Eye examinations revealed 
evidence of pallor and older drusen as well as minimal 
asymmetry, slight lateral nystagmus, and slow light response 
of the right eye.  Acuity and visual fields were normal.

During a September 2002 rheumatology examination, the veteran 
indicated that she had experienced a focal motor seizure of 
her left arm in August 2002.  

In February 2003, Dr. Fong treated the veteran for eczematous 
dermatitis of her soles and irritated seborrheic keratoses on 
her neck and supraclavicular area.  

During an April 2003 VA neurologic examination, the examiner 
found no evidence of sensory changes, motor loss, cerebellar 
deficits, speech abnormalities, cranial nerve deficits, or 
gait abnormalities.  There was evidence of slight weakness of 
the veteran's left foot, migratory joint pain, and chronic 
fatigue.  The examiner indicated that the veteran had an 
increased susceptibility to viral infections because of a 
mild immunoglobulin G deficit.

In June 2003, the veteran experienced a flare-up of 
episcleritis.  During an August 2003 VA examination, the 
veteran indicated that she had experienced three episodes of 
episcleritis on her left eye since 1987.  There was no 
evidence of episcleritis during that examination.  The 
veteran also averred that she had been diagnosed as having 
bilateral hemianopsia, but visual field tests were 
essentially normal.  Right eye visual acuity was 25+2 and 
left eye visual acuity was 25-2.  There was evidence of mild 
pingueculae, fundus lens, mild drusen, and trace anterior 
pigment in both eyes.  There was no evidence of a pupillary 
defect.  

During an October 2003 VA examination, the examiner noted a 
mild paracentral defect of the veteran's right eye with mild 
nasal contraction of the visual field to 40 degrees.  Right 
eye visual acuity was 20/20.  Left eye visual acuity was 
20/20-1, and the left eye visual field was normal.  

In a January 2004 Life Care Plan drafted by AdvanceMed Claims 
Consulting, consultants noted that the veteran's condition, 
which affected her stamina, significantly limited her 
employment, daily activities, and athletic lifestyle.  They 
observed that the veteran, formerly a full-time oncologist, 
worked two or three days a week from her home for no longer 
than five hours at a time.  

In February 2004, Daniel I. Singer, M.D. performed surgery of 
the veteran's left hand to address a trigger digit.  

In June and July 2004, the veteran experienced six episodes 
of tonic-clonic muscle spasms that began in her back and 
migrated to her extremities.  There was evidence of minimal 
tremor in her upper extremities.  Jeffery Liu, M.D., opined 
that the condition was most likely nonorganic, and a VA 
examiner found that the spasms did not manifest a seizure 
disorder or true movement disorder.  A VA physician 
attributed the symptomatology to lupus, and Alan Stein, M.D., 
opined that the condition was caused by a new plaque related 
to multiple sclerosis.

During a VA neurological examination in July 2004, the 
examiner found no evidence of thoracic outlet syndrome, 
cognitive abnormalities, motor weakness, nuchal rigidity, 
bruits, cerebellar deficits, tremor, seizure or movement 
disorder, tonus disturbances, pathologic reflexes, or gait 
abnormalities.  The veteran had full range of motion, and a 
sensory examination was unremarkable.  An eye examination 
revealed benign fundi, intact movement without nystagmus, and 
full visual fields.  The examiner diagnosed quiescent 
multiple sclerosis, with no evidence of clinical progression.  
The examiner suggested that the veteran experienced minimal 
deficits that did not warrant a higher rating for multiple 
sclerosis.  

During a September 2004 VA rheumatology examination, the 
veteran stated that, in addition to a flare-up of dystonia in 
June 2004, she had experienced exacerbations of autoimmune 
disease process in April 2004.  There was evidence of 
fibromyalgia tender points, but the examination was otherwise 
normal.  The examiner noted that the veteran had a minimal 
history of aphthous ulcers, one episode of proteinuria, and 
three periods of laser treatment for photosensitive malar 
rash.  The examiner diagnosed neuropsychiatric lupus.  

During an examination at a VA medical center in October 2004, 
there was no evidence of significant symptomatology aside 
from fatigue, dizziness, and intermittent arrhythmia and 
constipation.  The physician noted that the veteran had no 
problems associated with lupus.  The veteran stated that she 
exercised regularly.

In 1988, Dr. Edward Shen, M.D., diagnosed mitral valve 
prolapse; however, a March 2005 echocardiogram revealed no 
evidence of the condition. 

Multiple Sclerosis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  See 38 C.F.R. Part 
4.  When entitlement to compensation has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Manifestations of multiple sclerosis are rated as 30 percent 
disabling under Diagnostic Code 8018.  Diagnostic Code 8018 
directs a minimum rating of 30 percent for multiple 
sclerosis.  See 38 C.F.R. § 4.124a.  According to the general 
criteria for evaluation of neurologic conditions and 
convulsive disorders, multiple sclerosis and its residuals 
may also be rated greater than 30 percent in proportion to 
the impairment of motor, sensory, or mental function, 
considering psychotic manifestations, complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system in the schedule of ratings.  See 38 C.F.R. § 4.124a.  
In other words, a rating higher than 30 percent for multiple 
sclerosis may only be assigned if separate ratings are 
warranted for residuals of multiple sclerosis that, when 
combined under 38 C.F.R. § 4.25, result in a rating higher 
than 30 percent.  

There is no evidence that the veteran experiences residuals 
of multiple sclerosis sufficient to warrant a separate 
compensable rating.  The veteran has a history of optic 
neuritis, blurry vision, pupil asymmetry, nystagmus, 
episcleritis, and paracentral defect and contracted visual 
field of the right eye.  In 2002, a VA physician noted that 
optic neuritis had resolved.  A VA neurologist specifically 
found no residual evidence of pupillary defect or nystagmus 
in July 2004.  Aside from a June 2003 flare-up, there is no 
evidence of subsequent manifestations of episcleritis.  
Visual acuity was normal in September 2002, June 2003, 
October 2003, and July 2004 examinations.  Physicians noted 
full visual fields during September 2002, June 2003, and July 
2004 examinations.  In January 2003, the veteran averred that 
she had developed bilateral posterior cataracts, but there is 
no medical evidence supporting that assertion.  Therefore, 
there is no evidence that optic neuritis or multiple 
sclerosis resulted in any permanent eye disability.

The veteran has a history of chest pain, but in 2002 VA 
physicians opined that symptomatology did not reveal an 
underlying cardiac disorder.  The veteran was diagnosed as 
having mitral valve prolapse; however, testing in 2005 
revealed no evidence of the condition.  There is no evidence 
of residuals from the veteran's miscarriages, 2004 surgery 
for trigger finger, or sporadic manifestations of esophageal 
spasm, aphthous ulcers, or proteinuria.  Physicians found 
that dystonia did not reflect an underlying seizure syndrome 
or movement disorder.  There is evidence of degenerative 
changes of the veteran's spine, but those changes are 
attributed to a back injury unrelated to multiple sclerosis.  

The veteran complains of pain, weakness, numbness, swelling, 
stiffness, and decreased coordination of her extremities.  
Evidence of record does not indicate that those impairments 
result in limitations sufficient to warrant a compensable 
rating; there is no evidence of atrophy, paralysis, or severe 
weakness comparable to paralysis, and the veteran retains 
essentially full use of her extremities.  The veteran 
complains of left leg numbness and dragging, but examiners 
have noted that the veteran has a smooth gait and essentially 
normal sensation.  Furthermore, there is no evidence that 
pain, weakness, fatigability, diminished endurance, or 
incoordination restrict the veteran's range of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therefore, there is no evidence that residuals 
of multiple sclerosis cause limitation sufficient to warrant 
a compensable rating under appropriate diagnostic codes, and 
the Board finds that a 30 percent rating under Diagnostic 
Code 8018 is more favorable to the veteran than a combined 
rating for residuals of multiple sclerosis.

The Board notes that the veteran's symptomatology, including 
pain, weakness, fatigue, disequilibrium, diminished 
endurance, and incoordination, significantly restricts her 
activities and employability.  Although manifestations of her 
condition do not warrant separate compensable ratings, a 30 
percent rating is assigned to reflect those impairments.  
During the veteran's most recent VA examination, the examiner 
found that the veteran experienced minimal deficits related 
to multiple sclerosis, and there is evidence that, aside from 
periods of exacerbation, the veteran retains an active 
lifestyle.  Therefore, the Board finds that a 30 percent 
rating adequately reflects the impairments associated with 
multiple sclerosis.  
 
The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran's symptomatology restricts her 
employability and activity, she had not identified any 
specific factors which may be considered exceptional or 
unusual in light of VA's schedule of ratings.  There is no 
evidence of frequent hospitalization of other exceptional 
limitation due to the veteran's disability beyond that 
contemplated in the schedule of ratings.  The Board 
appreciates that the veteran's limitations have an adverse 
impact on her employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. § 3.321.  Therefore, any 
assignment of a compensable rating is recognition of that 
loss.   Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  See 
also 38 C.F.R. § 4.1 ("the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability").  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the veteran's clinically 
established impairments, and an extraschedular rating for 
multiple sclerosis is denied.

Lupoid Sclerosis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  See 38 C.F.R. Part 
4.  When entitlement to compensation has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Lupoid sclerosis is rated as 60 percent disabling under 
Diagnostic Code 6350, which allows for the assignment of 
ratings based on systemic lupus erythematosus.  See 38 C.F.R. 
§ 4.88b.  Under Diagnostic Code 6350, a 10 percent rating is 
assigned for exacerbations once or twice a year or 
symptomatic during the past 2 years; a 60 percent rating is 
assigned for exacerbations lasting a week or more, 2 or 3 
times per year; and a 100 percent rating is assigned for 
acute manifestations with frequent exacerbations, producing 
severe impairment of health.  Lupus is evaluated under 
Diagnostic Code 6350 or by combining the evaluations for 
residuals under the appropriate system, whichever method 
results in a higher rating.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6350, Note.  

The evidence indicates that the veteran experienced two 
exacerbations of symptomatology that continued for longer 
than one week in 2004.  The veteran alleged that she 
experienced exacerbations of autoimmune disease process in 
April 2004, and in June and July 2004, she exhibited muscle 
spasm attributed to lupus.  The evidence also demonstrates 
that the frequency and severity of exacerbations increased in 
2004.  The veteran experienced a single flare-up of 
episcleritis in June 2003.  The veteran experienced a severe 
exacerbation of symptoms in July 2002 and a mild exacerbation 
evidenced by a single episode of seizure in August 2002.  The 
veteran complained of aggravated chest pain in May 2002, but 
physicians found that those manifestations were unrelated to 
autoimmune disease.  The veteran exhibited minor 
dermatological symptomatology in September 2001, April 2002, 
and February 2003, but there is no evidence of significant 
exacerbation of symptoms lasting longer than one week.  
Therefore, because exacerbations increased in frequency and 
severity in 2004, a 60 percent rating is warranted under 
Diagnostic Code 6350.  

A higher rating is not warranted because the veteran does not 
have frequent exacerbations, and there is no evidence that 
flare-ups produce a severe impairment of health.  Aggravated 
symptomatology affects the veteran's mobility, coordination, 
and cerebellar and neurologic function, but the veteran was 
not hospitalized during periods of exacerbation and did not 
appear to experience long-term impairments of physical 
health.

The Board finds that the rating under Diagnostic Code 6350 
results in a higher rating than a combined rating for 
residuals of lupoid sclerosis.  There is no evidence that 
dermatological symptoms, including a minor history of malar 
rash, asymptomatic lesions, osteoma cutis, eczema, seborrheic 
dermatitis, and seborrheic keratoses, have resulted in 
scarring, disfigurement, or other residuals.  As discussed 
above, the veteran does not exhibit other impairments 
sufficient to warrant separate compensable ratings under 
appropriate diagnostic codes.  Therefore, a 60 percent rating 
under Diagnostic Code 6350 is more favorable to the veteran 
than a combined rating for residuals of lupoid sclerosis.  

For the reasons discussed above, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
veteran's clinically established impairments, and an 
extraschedular rating for lupoid sclerosis is denied.


ORDER

An increased rating for multiple sclerosis with optic 
neuritis, currently evaluated as 30 percent disabling, is 
denied.

An increased rating for lupoid sclerosis, currently evaluated 
as 60 percent disabling, is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


